EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Edwin Flores on 2/5/2020.

	2.  Claim 9 has been amended as follows: 

The method of claim 4, wherein the step of introducing the compound comprising FGF-l into the at least one hypoperfused region precedes the step of introducing the therapeutically effective amount of at least one member of the group consisting of embryonic stem cells, adult stem cells, stem cells and progenitor cells into the at least one hypoperfused region.








REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The 35 U.S.C §112(a) new matter rejection of claims 19-23 is moot in view of Applicant’s cancellation of claims 19-23.
The §35 U.S.C 103(a) rejection of claims 4-12 and 16-18 as being unpatentable over Chang et al. (CA 2434058, Published 7/25/2002), Dinsmore et al. (PgPub 20070059288 A1, Published 3/15/ 2007), Matheny et al. (PgPub 20070014773 A1, Published 1/18/2007, EFD 7/15/2005) and Lang et al. (U.S. Patent US5671741A, Published 8/4/1995) is withdrawn in view of amendments to the claims. Particularly, Applicant has removed the phrase “other tissues” from claim 4. 
The §35 U.S.C 103(a) rejection of claim 13 as being unpatentable over Chang et al. (CA 2434058, Published 7/25/2002), Dinsmore et al. (PgPub 20070059288 A1, Published 3/15/ 2007), Matheny et al. (PgPub 20070014773 A1, Published 1/18/2007, EFD 7/15/2005), Lang et al. (U.S. Patent US5671741A, Published 8/4/1995) and Tu et al.  (US Patent 6506398 Issued 1/14/2003) is withdrawn in view of amendments to independent claim 4. Particularly, Applicant has removed the phrase “other tissues” from claim 4. 
The §35 U.S.C 103(a) rejection of claims 14-15 as being unpatentable over Chang et al. (CA 2434058, Published 7/25/2002), Dinsmore et al. (PgPub 20070059288 A1, Published 3/15/ 2007), Matheny et al. (PgPub 20070014773 A1, Published 1/18/2007, EFD 7/15/2005), Lang et al. (U.S. Patent US5671741A, Published 8/4/1995) and Livesey et al. (PgPub 20030143207A1, Published 7/31/2003) is withdrawn in view of amendments to independent claim 4. Particularly, Applicant has removed the phrase “other tissues” from claim 4. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632